 Case 8:20-cv-00043-SB-ADS Document 190-10 Filed 05/14/21 Page 1 of 7 Page ID
                                  #:2688




Summary Judgment Ex. 1i
      Hoose Declaration - Exhibit 10




                                                                       CFPB-JN-0109377
Case 8:20-cv-00043-SB-ADS Document 190-10 Filed 05/14/21 Page 2 of 7 Page ID
                                 #:2689
Case 8:20-cv-00043-SB-ADS Document 190-10 Filed 05/14/21 Page 3 of 7 Page ID
                                 #:2690
Case 8:20-cv-00043-SB-ADS Document 190-10 Filed 05/14/21 Page 4 of 7 Page ID
                                 #:2691
Case 8:20-cv-00043-SB-ADS Document 190-10 Filed 05/14/21 Page 5 of 7 Page ID
                                 #:2692
Case 8:20-cv-00043-SB-ADS Document 190-10 Filed 05/14/21 Page 6 of 7 Page ID
                                 #:2693
Case 8:20-cv-00043-SB-ADS Document 190-10 Filed 05/14/21 Page 7 of 7 Page ID
                                 #:2694
